Citation Nr: 1228853	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied the Veteran's March 2005 claim for entitlement to service connection for pes planus or a bilateral foot disorder.

In support of his claim, the Veteran testified at a hearing at the RO in May 2008 before the undersigned Veterans Law Judge (VLJ).  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In October 2008 and September 2009, the Board adjudicated several issues and remanded the remaining issue on appeal to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's a bilateral foot disorder, to include pes planus, was noted on enlistment examination; thus, it existed prior to service. 

2.  The Veteran's a bilateral foot disorder, to include pes planus, increased in severity during service.

3.  Resolving reasonable doubt in favor of the Veteran, a bilateral foot disorder, to include pes planus, increased in severity beyond the natural progression of the disorder.




CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include pes planus, have been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to grant service connection for a bilateral foot disorder, to include pes planus, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In July 2003, VA's General Counsel issued a precedential opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

At the outset, the Board notes that the Veteran's service treatment records noted pes planus, second degree, on the enlistment examination in January 1960.  Thus, the record shows that the Veteran's bilateral pes planus was noted on enlistment examination and existed prior to service.  As such, to establish service connection the evidence must demonstrate that the pre-existing disorder increased in severity during service, and that the increase was beyond the natural progression of the disorder.

In this regard, the Veteran argues that his military service permanently worsened his bilateral foot disorder, to include pes planus, beyond the natural progression of the disorder.

As noted, the Veteran's service treatment records noted pes planus, second degree, on the enlistment examination in January 1960.  Service treatment records also show that in January 1962, the Veteran sought treatment for "complaints" of his feet and a "long history of foot trouble."  The November 1962 separation examination indicates however that the Veteran did not report any symptoms pertinent to the foot and examination of the feet was normal.  

Post service, the record shows that the Veteran stated that he sought treatment for foot problems after service but those medical records were destroyed.  He also stated that he has been seeking treatment for his foot symptoms for the past 6 years. See Board Hearing Transcript dated in May 2008.

Also of record are the Veteran's medical treatment and examination reports.  A March 2005 VA treatment record shows a diagnosis of pes planus.  A July 2005 VA treatment record from the podiatry clinic shows a diagnosis of plantar fasciitis.  The July 2005 VA examination report indicates that the examiner concluded there was no evidence of any gross pes planus.  The diagnosis was for bilateral first metatarsophalangeal degenerative joint disease and 5th toe Taylor's bunion deformity.    

Pursuant to the October 2008 Board remand, the Veteran was afforded an additional VA examination in April 2009, before the same examiner as in the July 2005 examination.  In April 2009, the examiner confirmed the diagnosis of bilateral 1st metatarsophalangeal degenerative joint disease and 5th metatarsophalangeal degenerative joint disease with bunion deformities and diagnosed the Veteran with "pes planus at this time." The examiner then opined,

it was at least as likely as not (50% probability or more) that the current foot deformities, foot disorder first manifested during the Veteran's period of service and is medically related to the disorder that he had in service in the feet associated with repeat foot injuries due to running or jumping from the trucks and climbing the poles.  The rationality for this is he did not have any further injuries after the service.

However, in the February 2010 addendum submitted by the same examiner specifically concerning the issue of whether the Veteran's pes planus was aggravated by his military service (i.e., increased in severity during service), the examiner stated "in the opinion of this examiner, pes planus was diagnosed during service."  The examiner's opinion is based on the fact that there was no mention of aggravation during service except "via natural progression."  However, as previously mentioned, the Veteran's service treatment records show several complaints concerning his feet for a "long history of foot trouble."  Therefore, the Board found that further clarification and reconciliation of the above medical evidence was required, and the claim was again remanded in September 2010.

In a December 2010 VA records review, the same VA examiner opined after reviewing the claims file that

The pes planus was aggravated by service (i.e., increased in severity during service) and the aggravation was beyond the natural progression of the disorder.  This was evidenced by the symptoms of pain and fatigue on standing [and] on walking.  This was due to tibialis posterior weakness and tibialis posterior tendon dysfunction....It is at least as likely as not (50 percent probability or more) that the other currently diagnosed foot disorder medically was related to disease or injury in service though it did not first manifest during the veteran's service.  This is in relation to [the] veteran's bilateral first metatarsophalangeal degenerative disease and 5th toe Taylor's bunion deformity.  This was due to running and jumping required during service.  There was no other history of any other injuries or local disease which could have caused these deformities.

In addition to his discussion of the Veteran's medical history before, during, and after service, the December 2010 VA examiner cited multiple scholarly articles in support of his opinion.

In a February 2012 Disability Benefits Questionnaire addendum, the VA reviewing examiner again opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner explained that the Veteran had developed pain in his feet on standing, at rest, and on walking during service, and that those are known complication manifestations of pes planus and tibialis posterior dysfunction.

In April 2012, VA provided the Veteran with another compensation and pension examination.  The Veteran reported that he has had flat feet all of his life, including prior to entering service.  Following range of motion and other testing, the examiner diagnosed the Veteran's right foot with (1) pes planus; (2) right bunion and increased hallux valgus deformity at the great toe; (3) degenerative joint disease of the right great toe metatarsal phalangeal joint; (4) right fifth bunionette; (5) diabetes mellitus with neuropathy of the right foot; and (6) past excision of a popliteal aneurysm with residual chronic swelling of the right leg and decreased hair growth on the right foot, but with adequate blood flow, good color and warmth of the right foot.  The examiner diagnosed the Veteran's left foot with (1) pes planus, (2) bunion and hallux valgus deformities of the left great toe, (3) degenerative joint disease of the great toe metatarsal phalangeal joint, (4) early hammertoe deformities of the lesser toes, and (5) diabetes mellitus with neuropathy.

The examiner opined that:

It is my impression that the veteran's bilateral flatfoot deformity was aggravated by telephone pole climbing and digging with a shovel and long marches during active military service....I believe arch pain and flattening of the arch of the right foot is most likely caused by the type of work he did both in military service and after military service at service stations (gas stations).  I do not believe that the military service effects on his feet have caused a flattening of his right arch, nor dysfunction nor rupture of the posterior tibialis tendons....It is my impression that the veteran's pes planus conditions were mildly aggravated during active military service.  This aggravation continued with [the] work he did at service stations after military service.  I do not believe that the preexisting flatfeet deformities were aggravated during military service beyond the natural progression of the flat foot (pes planus) conditions of his right and left feet.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report-as he did at his May 2008 hearing before the undersigned Veterans Law Judge-that he has experienced bilateral foot pain during and after service ever since his in-service running, jumping from trucks and climbing up poles.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to report continuous pain since service); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (painful feet and pes planus are capable of lay observation).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of bilateral foot pain and flat feet during and after service are credible, based on his consistent statements throughout the claim and the aforementioned corroborating service treatment record entries.

Given the Veteran's lay statements and the corroborating objective evidence of record, the Board finds that the Veteran's pre-existing pes planus was aggravated by service.  That is, his bilateral foot disorder increased in severity during service.  In this regard, the Board points out that in April 2009, December 2010, and in April 2012, each examiner reported that the Veteran's pes planus increased in severity during service due to the type of work that he performed.  Thus, the evidence of record is in the Veteran's favor in this regard.  The presumption of aggravation has attached.

Thus, the remaining question is whether the Veteran's preexisting flatfeet disorder was aggravated during the Veteran's military service beyond its natural progression.  In this case, the Board is cognizant of the positive and negative evidence of record, including the contradictory medical evidence of record.  Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the opinion of the December 2010 VA examiner is entitled to at a minimum equal, if not greater, probative weight than the opinion of the April 2012 VA examiner.  Specifically, the Board finds that the April 2012 VA examiner's opinion that the Veteran's bilateral pes planus was not aggravated beyond the natural progress of the disease is entitled to little probative weight because it is unaccompanied by a rationale.  By contrast, in December 2010, the examiner found that the Veteran's pes planus was aggravated by service and the aggravation was beyond the natural progression of the disorder.  The December 2010 VA examiner explained that the Veteran had developed pain in his feet on standing, at rest, and on walking during service, and that those are known complication manifestations of pes planus and tibialis posterior dysfunction.  Additionally, the December 2010 VA examiner explained that the Veteran's bilateral first metatarsophalangeal degenerative disease and 5th toe Taylor's bunion deformity are attributable to the running and jumping required during service because there is no other history of any other injuries or local disease which could have caused these deformities.  The December 2010 examiner then cited to multiple medical articles to support his conclusions.

When applying the benefit of the doubt doctrine, the Board finds that the Veteran's bilateral foot disorder, to include pes planus, was aggravated beyond its natural progression during service.  Thus, service connection for the Veteran's bilateral foot disorder, to include pes planus, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for a bilateral foot disorder, to include pes planus, is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


